DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims 
This action is in response to the amendment filed on 21 April 2020.  Claims 1-51 have been cancelled.  Claims 52-60 are currently pending and have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 52-54 are method and claims 55-60 are system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 52-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A:  Prong 1: 
Regarding independent claims 52 and 60 recites “creating, a first processor with a plurality of unique numbers each associated with a different one of a corresponding plurality of restricted use coupons with the first processor, is an abstract idea, i.e., a certain method of human activity, commercial interaction including adverting, marketing or sales activity.  See Revised Guidance.  A processor represent conventional computer components, 

storing and identifying in a restricted use coupon database each of the  plurality of unique numbers as being eligible for redemption, wherein none of  the plurality of unique numbers is tied in the restricted use coupon database to a particular consumer, and, storing and identifying dat is insignificant extra-solution activity.  See also MPEP 2016.05(f). A database is a generic computer components. 
after storing the plurality of unique numbers in the restricted coupon database, with a second processor of a point-of-sale terminal of the retail enterprise, reading a barcode of a discount coupon presented thereto, extracting from the read barcode a number of digits embedded therein, and transmitting to the first processor the extracted number of  digits.  Reading and transmitting information i.e. data gathering is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible.    Revised Guidance 55, n.31; see In re Bilski, 545 F.3d 943, 962(Fed. Cir. 2008) (en banc), aff' don other grounds, 561 U.S. 593(2010) ("[T]he involvement of the machine or transformation in the claimed process must not merely be insignificant extra solution activity").   A database, processor, and point of sale terminal represents conventional computer components. Each of these are additional non-abstract limitations.


comparing, with the fires processor  the received number of digits with  at least some of the plurality of unique numbers stored in the restricted use coupon database  which is evaluating i.e., comparing is an abstract  idea an observation, evaluation, judgment opinion, could be performed as mental process.   See Revised Guidance.   A processor and database represent conventional computer components, 





if the received number of digits matches one of the plurality of unique numbers stored and identified in the restricted use coupon database as being eligible for redemption, with first processor, electronically communicating to the second processor of the point-of-sale terminal a notification that the coupon having the received number of digits embedded in the barcode thereof is eligible for redemption, with the second processor, in response to receiving the notification from the first processor, redeeming the presented coupon against corresponding merchandise being processed for purchase by the point-of-sale terminal, and with the first processor.  Electronically communicating a notification for display is insignificant post-solution
activity. Revised Guidance 55, n.31; see also MPEP § 2106.05(g); and see buySAFE, Inc. v. Goo le, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).

modifying in the restricted use coupon database the matching one of the plurality of unique numbers to identify the matching one of the plurality of unique numbers as being not eligible for redemption, each of the plurality of restricted use coupons thereby being redeemable only once. Modifying the matching one of the plurality of unique numbers to identify in the restricted use coupon database the matching one of the plurality of unique numbers as being not eligible for redemption is an abstract idea, i.e., a certain method of organizing human activity, in the form of a commercial interaction including advertising, marketing or sales activities. See Revised 
Independent claims 52 and 55 recites steps that would normally be carried out in processing a restrict use coupon whether initiated person-to person, on paper, or using a computer.  The claims recite, overall a   “Certain Method of Organizing Human Activity for commercial interactions including advertising, marketing or sales activities   - an abstract idea.   During the review, the courts have found claims to be directed to abstract idea when recited similar subject matter.  See In re Ferguson, 558 F.3d 1359, 1364 (Fed. Cir. 2009) (holding methods "directed to organizing business or legal relationships in the structuring of a sales force (or marketing company)" to be ineligible); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d
1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract).


Step 2A:  Prong 2: 
The judicial exception is not integrated into a practical application.  The claims recite the additional element of the processor, a database and a point-of-sale terminal.  These computerized system is recited at high level of generality (i.e., as a generic processor performing a generic computer functions of processing data and generic database for storing data) such that is amount no more adding the words “apply it” (or an equivalent) with the judicial exception as or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Step 2A(i), supra, and none of the limitations integrate the  judicial exception of restricting coupon use into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
Step 2B:   

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A-prong Two,  the additional element of using the claimed   no more than “apply” exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instruction to apply an exception using a generic computer components cannot integrate a judicial exception into practical application at Step 2A or provide an inventive concept in Step 2B.  See MPEP 2106.05(f). The claims are ineligible.  The receiving are considered routing, conventional and well-understood activity field.  The Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(ii((iv) indicate that mere receipt or receiving  of data over a user interface is a well-understood, routine, and convention fashion when it is claimed in a merely generic matter.  For these reasons, there is not inventive concepts in the claims, and thus the claims are not patent eligible.
Dependent claim 53, this claim recite limitation that further define the abstract idea noted above.    Therefore, they are considered patent ineligible for the reason given above. 
Dependent claim 54, this claim recite limitation that further define the abstract idea noted above.    Therefore, they are considered patent ineligible for the reason given above. 
Dependent claim 56, this claim recite limitation that further define the abstract idea noted above.    Therefore, they are considered patent ineligible for the reason given above. 
Dependent claim 57, this claim recite limitation that further define the abstract idea noted above.    Therefore, they are considered patent ineligible for the reason given above. 
Dependent claim 58, this claim recite limitation that further define the abstract idea noted above.    Therefore, they are considered patent ineligible for the reason given above. 
Dependent claim 59, this claim recite limitation that further define the abstract idea noted above.    Therefore, they are considered patent ineligible for the reason given above. 
Dependent claim 56, this claim recite limitation that further define the abstract idea noted above.    Therefore, they are considered patent ineligible for the reason given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52, 54-56, and 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US Pub., 2007/0241189 A1) in view of  Kitaura  et al (US Pub., 2002/0091569 A1).
 
	With respect to claim 52, Slavin teaches a computer-implemented method for processing a restricted use coupon (paragraph [0129], discloses restrict the use of coupons), comprising: 
	creating, with a first processor of a retail enterprise (Fig. 1, discloses system 100, coupon distribution  system [ a retail enterprise]) , a plurality of unique numbers each associated with a different one of a corresponding plurality of restricted use coupons, with the first processor (paragraph [0025], discloses create electronic coupons,   paragraph [0102], discloses each coupon has a unique barcode and paragraph [0223], discloses a super coupon package be created containing the super coupon barcode ) , and
	storing and identifying in a restricted use coupon database each of the plurality of unique numbers as being eligible for redemption (paragraphs [0048]-[0049], discloses the electronic package is then sent [store] to the content delivery server [database] and electronic  package may content coupon barcode,   paragraph [0102] discloses each coupon has a unique barcode and paragraph [0187], discloses providing  an electronic coupon  which become redeemable only after the user has performed a  sequence of action )  wherein none of the plurality of unique numbers is tied in the restricted use coupon database to a particular consumer (paragraph [0102], discloses coupon package generator 104 to assemble a package containing the requested  coupon in graphic form along with its associated validity data.  Each coupon has a unique barcode.  Once the package was assembled, it would be published to content delivery server [the plurality of unique number is tied in the restricted coupon use database to particular customer]).  
	
	 
	comparing, with the first processor, the received number of digits with at least some of the plurality of unique numbers stored in the restricted use coupon database((paragraph [0056], discloses determining whether a given electronic coupon is valid, and paragraph [0075]-[0076] discloses determining which set of coupons a given coupon currently belongs.., paragraph [0084], discloses sending   barcode has been redeemed)), and 
	if the received number of digits matches one of the plurality of unique numbers stored and identified in the restricted use coupon database as being eligible for redemption (paragraph [0056], discloses determining whether a given electronic coupon is valid, and paragraph [0075]-[0076] discloses determining which set of coupons a given coupon currently belongs.., paragraph [0084], discloses sending   barcode has been redeemed), and 
	 with first processor, electronically communicating to the second processor of the point-of-sale terminal a notification that the coupon having the received number of digits embedded in the barcode thereof is eligible for redemption (paragraph [0084], discloses sending a notification to POS back end server indicting that the barcode has successfully read for from whence a notification that the barcode has been redeemed is sent to validity server [second processor]), 

	with the second processor, in response to receiving the notification from the first processor, redeeming the presented coupon against corresponding merchandise being processed (paragraph [0084], discloses sending a notification to POS back end server indicting that the barcode has successfully read for from whence a notification that the barcode has been redeemed),  and 

	with the first processor, modifying in the restricted use coupon database the matching one of the plurality of unique numbers to identify the matching one of the plurality of unique numbers as being not eligible for redemption, each of the plurality of restricted use coupons thereby being redeemable only once (paragraph [0106], disclose if the use count has reached, the coupon is invalid and validity test logic 604 places it in se 614 of coupon know to be invalid    and validity  test logic 604 places it in set 614 of coupon know to be invalid). 

	Slavin teaches the above elements including after storing the plurality of unique numbers in the restricted coupon database, (paragraphs [0048]-[0049], discloses the electronic package is then sent [store] to the content delivery server [database] and electronic package may content coupon barcode, and paragraph [0102] discloses each coupon has a unique barcode) 
with a second processor of a point-of-sale terminal of the retail enterprise, reading a barcode of a discount coupon presented thereto (paragraph [0025], discloses electronic  coupons for reading by a barcode reading devices , and paragraph [0047], discloses a point-of-sale  system is understood to include any system which is capable of reading the information  in the bar code , point of sale   (POS) system 118 that scan barcodes .., and a validity server 122 which collects and maintains information  relevant  to the validity  of electronic coupon).  Nevertheless, Slavin does not disclose the corresponding barcode read by the barcode reading device is extracted a number of digit embodied therein.  

	However, Kitaura teaches extracting from the read barcode a number of digits embedded therein, and transmitting to the first processor the extracted number of digits (Figs. 27-28, S1321, discloses  extract scanned bar code information  electronic  coupon  and send scanned bar code infoatmion of electronic  coupon and  paragraph [0029], discloses the electronic coupon are valid and which are extracted by using the bar code information, paragraph [0222], discloses transmitter 179 extracts the sales slip data, including the electronic coupon bar code infoatmion, and sends extracted sales slip (coupon barcode) to the server 150 and paragraph [0225], discloses extract the bar code infoatmion of the electronic coupon …).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify point of sale   (POS) system 118 that scan barcodes of Slavin with a feature of barcode extractor of Kitaura in order to reduce errors when scanning the data (see Kitaura, paragraph [0221])  

	With respect to claim 54, Slavin in view of Kitaura teaches elements to claim 52, furthermore, Slavin teaches the method   wherein the barcode further has embedded therein an identification (Figs. 15-17, disclose package with token and super coupon barcode)  , and wherein the method further comprises: 
Slavin does not teaches extracting from the barcode the identification embedded therein, and with the second processor, transmitting to the first processor the extracted number of digits only if the identification identifies the coupon as a restricted use coupon. 
	However, Kitaura teaches with the second processor, extracting from the barcode the identification embedded therein, and with the second processor, transmitting to the first 

  
	With respect to claim 55, Slavin teaches a restricted use coupon system, comprising: 
	a restricted use coupon  database of a retail enterprise(Fig. 1, discloses system 100, coupon distribution  system [ a retail enterprise]) , the restricted use coupon database having a plurality of unique numbers stored therein each associated with a different one of a corresponding plurality of restricted use coupons paragraph [0025], discloses create electronic coupons,   paragraph [0102], discloses each coupon has a unique barcode and paragraph [0223], discloses a super coupon package be created containing the super coupon barcode, wherein some of the plurality of unique numbers are identified in the restricted use coupon database as being eligible for redemption (paragraphs [0048]-[0049], discloses the electronic package is then sent [store] to the content delivery server [database] and electronic  package may content coupon barcode,   paragraph [0102] discloses each coupon has a unique barcode and paragraph [0187], discloses providing  an electronic coupon  which become redeemable only after the user has performed a  sequence of action ) and others of the plurality of unique numbers are identified in the restricted use database as being no longer eligible for redemption, (paragraph [0241], discloses prevent a mobile devices that contains electronic coupon with barcode for providing the bar codes of invalid coupon to a barcode reading system)  ; 

		 a first  processor of the retail enterprise (Fig. 11, 1105 );  
		a first memory having instructions stored therein which, when executed by the first processor, cause the first processor (Fig. 1, discloses system 100, coupon distribution  system [ a retail enterprise) to

		 receive from a point-of-sale terminal of the retail enterprise an electronic communication containing a number of digits embedded in a barcode of a coupon presented thereto(paragraph [0025], discloses electronic  coupons for reading by a barcode reading devices , and paragraph [0047], discloses a point-of-sale  system is understood to include any system which is capable of reading the information  in the bar code , point of sale   (POS) system 118 that scan barcodes .., and a validity server 122 which collects and maintains information  relevant  to the validity  of electronic coupon) , 

		compare the received number of digits with at least some of the plurality of unique numbers stored in the restricted use coupon database(paragraph [0056], discloses determining whether a given electronic coupon is valid, and paragraph [0075]-[0076] discloses determining which set of coupons a given coupon currently belongs.., paragraph [0084], discloses sending   barcode has been redeemed),, 

			 if the received number of digits matches one of the plurality of unique numbers identified in the restricted use coupon database as being eligible for redemption(paragraph [0056], discloses determining whether a given electronic coupon is valid, and paragraph [0075]-[0076] discloses determining which set of coupons a given coupon currently belongs.., paragraph [0084], discloses sending   barcode has been redeemed),, 



		 electronically communicate to the point-of-sale terminal a notification that the presented coupon is eligible for redemption(paragraph [0084], discloses sending a notification to POS back end server indicting that the barcode has successfully read for from whence a notification that the barcode has been redeemed),  , and 

		modify the matching one of the plurality of unique numbers to identify in the restricted use coupon database the matching one of the plurality of unique numbers as being no longer eligible for redemption(paragraph [0106], disclose if the use count has reached, the coupon is invalid and validity test logic 604 places it in se 614 of coupon know to be invalid    and validity  test logic 604 places it in set 614 of coupon know to be invalid), and

 	if the received number of digits matches one of the plurality of unique numbers identified in the restricted use coupon database as being no longer eligible for redemption, electronically communicate to the point-of-sale terminal a notification that the presented coupon is not eligible (paragraph [0056], discloses determining whether a given electronic coupon is valid, and paragraph [0075]-[0076] discloses determining which set of coupons a given coupon currently belongs.., paragraph [0084], discloses sending   barcode has been redeemed).

Slavin teaches the above elements including a second processor of the point of sale terminal;  and a second memory having instructions stored therein and executable by the second processor to cause the second processor to read the barcode of the coupon presented thereto, (paragraphs [0048]-[0049], discloses the electronic package is then sent [store] to the content delivery server [database] and electronic package may content coupon barcode, and paragraph [0102] discloses each coupon has a unique barcode, paragraph [0025], discloses electronic  coupons for reading by a barcode reading devices , and paragraph [0047], discloses a point-of-sale  system is understood to include any system which is capable of reading the information  in the bar code , point of sale   (POS) system 118 that scan barcodes .., and a validity server 122 which collects and maintains information  relevant  to the validity  of electronic coupon).  Nevertheless, Slavin does not disclose the corresponding barcode read by the barcode reading device is extracted a number of digit embodied therein.  

	However, Kitaura teaches extract from the barcode the number of digits embedded therein, and transmit to the first processor the electronic communication containing the extracted number of digits(Figs. 27-28, S1321, discloses  extract scanned bar code information  electronic  coupon  and send scanned bar code infoatmion of electronic  coupon and  paragraph [0029], discloses the electronic coupon are valid and which are extracted by using the bar code information, paragraph [0222], discloses transmitter 179 extracts the sales slip data, including the electronic coupon bar code infoatmion, and sends extracted sales slip (coupon barcode) to the server 150 and paragraph [0225], discloses extract the bar code infoatmion of the electronic coupon …).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify point of sale   (POS) system 118 that scan barcodes of Slavin with a feature of barcode extractor of Kitaura in order to reduce errors when scanning the data (see Kitaura, paragraph [0221]).
  
  	With respect to claim 56,  Slavin in view of Kitaura teaches elements of claim 55, furthermore, Slavin teaches the restricted use coupon system, wherein the first memory further has instructions stored therein which, when executed by the first processor, cause the first processor to, following electronically communicating to the point-of-sale terminal the notification that the presented coupon is eligible for redemption, receive from the point-of-sale terminal an electronic communication containing a post-transaction message that the presented coupon has been redeemed (paragraph [0084], discloses sending notification to POS backend server 124 indicating that the barcode has been successful …, the barcode has been redeemed is sent to validity server), and to modify the matching one of the plurality of unique numbers only after receiving the post-transaction message (paragraph [0208], discloses removing the Super coupon’s tokens from set ). 
 	 With respect to claim 59,  Slavin in view of Kitaura teaches elements of claim 55, furthermore, Slavin teaches the restricted use coupon system wherein the second memory further has instructions stored therein which, when executed by the second processor, cause the second processor to receive from the first processor the notification that the presented coupon is 
 
	 With respect to claim 60, Slavin in view of Kitaura teaches elements to claim 55, furthermore, Slavin teaches the restricted use coupon system wherein the barcode further has embedded therein an identification, and wherein the second memory further  has instructions stored therein which, when executed by the second processor (Figs. 15-17, disclose package with token and super coupon barcode).,   
Slavin does not teaches extracting from the barcode the identification embedded therein, and with the second processor, transmitting to the first processor the extracted number of digits only if the identification identifies the coupon as a restricted use coupon. 
	However, Kitaura teaches with the second processor, extracting from the barcode the identification embedded therein, and with the second processor, transmitting to the first processor the extracted number of digits only if the identification identifies the coupon as a restricted use coupon (paragraph [0018], discloses plurlity of code filed rest to one or more the following: identifier of the type of bar code …, and paragraph [0059], disclose extracting digital coupon). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify point of sale   (POS) system 118 that scan barcodes of Slavin   

  


Claims 53, 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slavin et al (US Pub., 2007/0241189 A1) in view of  Kitaura  et al (US Pub., 2002/0091569 A1) and further view of Carlson et al (US Pub.,  2008/0167991 A1)

	With respect to claims 53 and 57, Slavin in view of Kitaura teaches elements to claims 52 and 55, including validity server receive notification of redemption (Fig. 3, 314) and sending a notification to POS back end server 124 indicting that the barcode has been successfully read, from whence a notification that the barcode has been redeemed is sent to validity server 122 [second processor] (paragraph [0084]), and Kitaura teaches validation logic review the digital coupon to see if valid items in sufficient quantities have been purchased for redemption.  When valid items in sufficient quantities have been purchase to redeem a coupon, logic 170 cause the redeemed coupon to be marked as redeemed (paragraph [0050]).   Slavin is silent the corresponding validation server (second processor) transmitting a notification to a backend server (first process) in response to receive a notification of redemption. 
	However Carlson teaches the method wherein, following redemption by the second processor of the presented coupon against corresponding merchandise being processed for purchase by the point-of-sale terminal,  with the second processor, transmitting to the first (paragraphs [0038]-[0039], discloses issuer 28 receiving the authorization request message .., the authorization response messages to the acquire 24, the acquirer 24 then sends the response messages back to the merchant).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify validity server of Slavin and items in sufficient quantities have been purchased for redemption of Kitaura with a feature of sending an authorization message back of Carlson in order to provide the end of the day clearing and settlement process (see, Carlson paragraph [0040]). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify point of sale   (POS) system 118 that scan barcodes of Slavin with a feature of barcode extractor of Kitaura in order to reduce errors when scanning the data (see Kitaura, paragraph [0221])  

	With respect to claim 58 Slavin in view of Kitaura teaches elements of claim 57, furthermore, Slavin teaches the restricted use coupon system, wherein the first memory further has instructions stored therein which, when executed by the first processor, modify the matching one of the plurality of unique numbers only after receiving the post-transaction message (paragraph [0208], discloses removing the Super coupon’s tokens from set ) and 
including validity server receive notification of redemption (Fig. 3, 314) and sending a notification to POS back end server 124 indicting that the barcode has been successfully read, from whence a notification that the barcode has been redeemed is sent to validity server 122 [second processor] (paragraph [0084]), and Kitaura teaches validation logic review the digital 
	However Carlson teaches the method wherein, following redemption by the second processor of the presented coupon against corresponding merchandise being processed for purchase by the point-of-sale terminal,  with the second processor, transmitting to the first processor an electronic communication containing a post-transaction message that the presented coupon has been redeemed, and with the first processor, modifying in the restricted use coupon database the matching one of the plurality of unique numbers in response to receipt of the post-transaction message (paragraphs [0038]-[0039], discloses issuer 28 receiving the authorization request message .., the authorization response messages to the acquire 24, the acquirer 24 then sends the response messages back to the merchant).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify validity server of Slavin and items in sufficient quantities have been purchased for redemption of Kitaura with a feature of sending an authorization message back of Carlson in order to provide the end of the day clearing and settlement process (see, Carlson paragraph [0040]). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify point of sale   (POS) system 118 that scan barcodes of Slavin with a feature of barcode extractor of Kitaura in order to reduce errors when scanning the data (see Kitaura, paragraph [0221])  




 


Conclusion

Slavin et al (US Pub., No., 2007/0241189 A1) discloses technique for ensuring that a device that contains coupon with barcodes will not output a barcode.
Chetty et al (US Pub., No., 2011/0145054 A1) discloses system and method for electronically capture digital coupon.
Carlson et al (US Pub., No., 2008/0167991 A1) disclose mobile coupon method and system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/            Primary Examiner, Art Unit 3682